Campbell, J.
The defendant assigns as error the failure of the trial court to define or explain the meaning of the term “corroborate”. Two police officers testified on behalf of the State. They testified as to what the prosecuting witness Bradley told them. In each instance when the witness started to tell what the prosecuting witness Bradley had told him, the defendant objected. The court thereupon instructed the jury:
“Objection having been made, the Court instructs you that the objection having been made the objection is overruled, but this is being offered for the purpose of corroborating the witness if in fact you find it does corroborate the witness and for no other purpose. . . .”
The defendant asserts that this instruction was not sufficient as it did not explain adequately the meaning of the term corroboration. The defendant relies upon the case of Sprague v. Bond, 113 N.C. 551, 18 S.E. 701 (1893). This case does not support the position of the defendant. Sprague v. Bond merely holds that where corroborating evidence is introduced and the trial judge is requested to instruct the jury that it is to be considered only as corroborating evidence, and not substantive evidence, then it is incumbent upon the judge to do so. In the instant case the judge did instruct the jury that the testimony in this regard of the police officers was to be considered only as corroborating evidence. For the correct rule with regard to the distinction between corroborating evidence and substantive evidence and the requirement of the trial judge in regard thereto, see Stansbury, N.C. Evidence 2d, Witnesses, § 52.
In the instant case the trial judge properly instructed the jury, and there is no merit in this assignment of error.
The defendant also assigns as error that the court expressed an opinion concerning the facts to be proven and gave unequal stress to the contentions of the State and the defendant. We have reviewed the charge and are of the opinion that based upon the evidence introduced in the case, the charge was fair and adequate and in no way prejudicial to the defendant. The objection to the charge is broadside.
A review of the record and of the charge reveals that the defendant had a fair and adequate trial free from prejudicial error in law, and we find
No error.
Paricer and Graham, JJ., concur.